        Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


MZ WALLACE INC.
                             Plaintiff,

              v.                                              No. 18 CV 02265 (DLC)

SUE FULLER, D/B/A THE OLIVER
THOMAS, and BLACK DIAMOND GROUP,
INC.
                       Defendants.


BLACK DIAMOND GROUP, INC.

                             Counterclaim
                             Plaintiff,

              v.

MZ WALLACE INC.,

                             Counterclaim
                             Defendant.


        DIRECT TESTIMONY WITNESS STATEMENT OF SARAH BROACH

              SARAH BROACH, being duly sworn, deposes and says:

              1.     I serve as the Director of Communications at MZ Wallace, Inc. (“MZ

Wallace”) and have held this position since mid-2015. In addition to my work at MZ Wallace, I

am a part-time faculty member at Parsons School of Design. Since 2012, I have taught

Professional Practice and Design in Fashion Systems to students in the Parsons Fashion Design

and Society MFA Program.
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 2 of 26



               2.      Prior to working with MZ Wallace, I spent 15 years in public relations and

marketing for luxury brands such as Paul Smith, Patrick Cox, Patrick Robinson and Dolce &

Gabbana.

               3.      At MZ Wallace, I report to Kevin Mogyoros. MZ Wallace’s social media

manager, Molly Lucas, MZ Wallace’s Public Relations manager Melanie Kimmelman, and

copywriter Rebecca Daly report to me.

               4.      As Director of Communications at MZ Wallace, I am responsible for

building strategy for MZ Wallace’s customer facing marketing, public relations and corporate

messaging.

               5.      Customer facing marketing refers primarily to MZ Wallace’s

programmatic advertising, i.e., digital ads served to a particular type of customer or potential

customer on the internet based on their satisfaction of certain criteria. MZ Wallace generally

does not advertise in traditional print media, although it has on several occasions in the past, such

as in the Frieze Art Fair catalog books.

               6.      MZ Wallace targets its programmatic advertising to potential consumers

in two general fashions. First, it targets its ads to individuals who would appreciate and purchase

the products of MZ Wallace’s competitors as well as to individuals who share the lifestyle of

brand that may not technically be competitors to MZ Wallace. Second, it targets its ads towards

people who live in the top urban areas in the United States, including San Francisco, Chicago,

Los Angeles, Dallas, Miami, Boston, New York and the Northeast generally. MZ Wallace does

not target its programmatic advertising by gender or age. And while MZ Wallace does not

typically target based on income, it has in the past.




                                                 -2-
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 3 of 26



                7.    Since 2013, MZ Wallace’s programmatic advertising has promoted

products bearing the MZ Wallace Trade Dress on various online platforms, including traditional

internet web pages, Facebook and Instagram. MZ Wallace started advertising on Facebook in

2015 and Instagram in 2016. Between 2014 and 2018, MZ Wallace has spent $2,268,926 on

digital advertising. Much of MZ Wallace’s advertising features images of entire bags that

incorporate the MZ Wallace Trade Dress. The 633 images comprising MZ Wallace’s digital

advertising and which feature the MZ Wallace Trade Dress from 2013 to 2018 are collected and

submitted as Pl. Ex. 53 – Pl. Ex. 58. Since 2010, MZ Wallace’s digital advertising has resulted

in over 200 million impressions and 2.76 million clicks. Pl. Ex. 85.

                8.    Some of MZ Wallace’s online advertisements were designed to remedy a

particular marketing issue that MZ Wallace faced. Starting around 2015, MZ Wallace came to

understand that potential customers, although familiar with the unique over-all quilted look of

MZ Wallace’s nylon bags and able to recognize those bags as coming from one particular source,

did not actually know the name “MZ Wallace.” To remedy this, MZ Wallace began to run

digital advertising featuring just the words MZ Wallace (and sometimes “Shop Now”)

superimposed over a cropped image of nylon fabric bearing only the quilted Trade Dress. These

ad images did not depict any MZ Wallace bag or even give indication what sort of product MZ

Wallace sold.




                                               -3-
Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 4 of 26




                             -4-
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 5 of 26



To state the obvious, this advertising would not have made sense if potential customers did not

already associate the MZ Wallace Trade Dress with MZ Wallace’s products, even if they did not

know the name MZ Wallace.

                9.      MZ Wallace’s marketing also takes the form of email campaigns. Since

2010, MZ Wallace has promoted its products, including products bearing the trade dress, by way

of email marketing campaigns delivered to MZ Wallace’s email subscriber list. As of 11/15/18,

387,177 people have signed up to receive MZ Wallace promotional emails. Those subscribers

include defendant Sue Fuller (subscribed July 16, 2017) , Black Diamond CEO Alan Lunder

(subscribed July 31, 2017), and Black Diamond sales representative Carrie Hall (subscribed

November 3, 2015). In January 2015, MZ Wallace introduced an MZ Wallace rewards program

that allows frequent purchasers of MZ Wallace products to earn points that could be used

towards future purchases. As of November 15, 2018, 59,149 have signed up for the rewards

program, including Mr. Lunder, who signed up on May 17, 2018.

                10.     Between October 21, 2010 and September 9, 2018, MZ Wallace delivered

42,477,076 promotional emails, resulting in 10,067,343 unique opens. The average click

through rate on these emails (i.e., the percentage of recipients who click on the link inside the

email) is 5.91%. Pl. Ex. 84. Industry average click through rate is between 1.5 and 2.5%.

                11.     Printouts of the 526 email promotional campaigns MZ Wallace has sent to

its subscribers from 2012 through 8/30/2018 promoting MZ Wallace bags embodying the quilted

trade dress are set forth at Pl. Ex. 60 - Pl. Ex. 66.

B.      Social Media Marketing

                12.     In addition to digital advertising on Instagram and Facebook, MZ

Wallace’s Instagram and Facebook pages themselves play a significant role in promoting MZ

Wallace’s products, including those bearing the MZ Wallace Dress.


                                                  -5-
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 6 of 26



               13.     MZ Wallace’s Instagram account dates to July 31, 2011 and MZ Wallace

has consistently used its account to promote MZ Wallace, its products, the MZ Wallace Trade

Dress and complement MZ Wallace’s other marketing and promotional efforts. The header of

MZ Wallace’s Instagram page as of October 2018 shows the MZ Wallace Trade Dress used as

the design element for the various buttons associated with MZ Wallace’s Instagram stories.




               14.     MZ Wallace’s 2,131 Instagram posts from inception through September 7,

2018, the overwhelming majority depicting MZ Wallace products bearing the MZ Wallace Trade

Dress, are set forth and submitted at Pl. Ex. 156.

               15.     Compared to Instagram, MZ Wallace uses Facebook more for brand

education than customer engagement, but nevertheless considers Facebook an important tool to

promote its products and the quilted trade dress. For example, for Halloween 2018, MZ Wallace

posted an image on Facebook depicting the MZ Wallace Trade Dress on a Jack-O-Lantern.




                                                -6-
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 7 of 26




               16.     Like many companies, MZ Wallace partners with social media influencers

to promote MZ Wallace products on social media platforms such as Instagram. Under the

typical influencer arrangement, MZ Wallace enters into an influencer marketing agreement with

an individual that has a substantial social media following (typically greater than 15,000

followers) under which the individual agrees to post content about MZ Wallace on social media.

MZ Wallace has employed influencer marketing since 2015. To date, MZ Wallace has worked

with a total of 240 influencers.

               17.     Of course, not everyone who mentions MZ Wallace on social media

channels is an influencer that MZ Wallace has paid to do so. MZ Wallace receives significant

mentions on social media, both from customers who love MZ Wallace products and from

boutiques who sell our product. A catalog of MZ Wallace social media mentions from




                                                -7-
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 8 of 26



September 11, 2017 to September 10, 2018 is set forth in Pl. Ex. 78 and printouts of those

mentions are set forth in Pl. Ex. 388

               18.     Since Oliver Thomas launched, we have seen several instances on social

media in which people have confused MZ Wallace products with Oliver Thomas products.

               19.     On July 7, 2018, for example, Instagram user @taza posted the below

image of herself carrying a yellow Metro Tote while crossing Central Park West.




Instagram user @charlottemcelroy commented “I spy @theoliverthomas☺.” Defendants then

commented from their @theoliverthomas account: “Beautiful family. Some family nights need to

go past bedtime.” Ultimately, MZ Wallace commented to correct the confusion:

“@charlottemcelroy it’s actually our bag!” Pl. Ex. 141.

               20.     In August 2018, Instagram user @sambacow posted on the Oliver Thomas

Instagram page “I’m confused, why are you modeling MZ Wallace bags in your photo? I’d love

to see your original designs, heard they’re awesome.”



                                              -8-
        Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 9 of 26




             21.    In October 2018, Instagram user @travlwithmee posted on the MZ

Wallace Instagram page “@mzwallace – is Oliver Thomas your subbrand or a knock off”




                                           -9-
        Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 10 of 26




       https://www.instagram.com/p/BpM-eAslVcd/

              22.     In August 2018, MZ Wallace posted on its Instagram page an image of the

underside of a Metro Tote along with the text “Keep it real. To spot an authentic MZ Wallace,

look for the leather diamond logo that comes on every single one of our Metro Totes.”




                                              -10-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 11 of 26



The reason for this post was Oliver Thomas’s sale of what we consider fake MZ Wallace bags.

We wanted to ensure that potential MZ Wallace customers were not duped into buying Oliver

Thomas thinking it was MZ Wallace. We say “Keep it real” in this post. Oliver Thomas has

used the tagline “Let’s be real” in its promotional activity.

C.     Media Coverage

               23.      Over the years, MZ Wallace and its products have received significant

press coverage in traditional and online media and since 2014, corresponding with the

phenomenal success that MZ Wallace has enjoyed with the Metro Tote, the overwhelming

majority of this press has featured MZ Wallace products bearing the MZ Wallace trade dress. A

non-exhaustive list of the press that MZ Wallace has received since 2014 in which products

bearing the MZ Wallace Trade Dress have been featured is set forth below.

Pl. Ex.        Date                         Publication                      MZW Product
 117       11/20/2013      Cool Spotters                                  Metro Tote
  71       00/00/2014      Self                                           Metro Tote
  71       03/25/2014      More                                           Metro Tote
  71       04/01/2014      More                                           Metro Tote
 114       04/16/2014      Who What Wear                                  Metro Tote
  71       05/26/2014      Us Weekly                                      Sutton
 151       05/28/2014      Guest of A Guest                               Metro Tote
  71       07/25/2014      Vogue                                          Metro Tote
  71       09/14/2014      Real Simple                                    Metro Tote
  71       09/21/2014      The Wall Street Journal                        Metro Tote
  71       09/22/2014      The Wall Street Journal                        Metro Tote
 127       09/23/2014      Artnet                                         Metro Tote
 115       09/29/2014      Harpers Bazaar                                 Metro Tote
  71       10/02/2014      Style List                                     Metro Tote
 104       10/10/2014      Self                                           Sutton
  71       11/10/2014      Du Jour                                        Metro Tote
  71       11/13/2014      New York Observer                              Metro Tote
  71       12/05/2014      Huffington Post                                Metro Tote
  72       00/00/2015      Glamour                                        Metro Tote
  72       00/00/2015      New York Times                                 Metro Tote
  72       01/26/2015      Matchbook                                      Metro Tote


                                                -11-
      Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 12 of 26



 72    01/26/2015   Teddi Set Go                        Metro Tote
131    01/26/2015   Forbes                              Metro Tote
 72    02/13/2015   Skinny Mom                          Metro Tote
 72    03/00/2015   Womens Health                       Metro Tote
101    03/11/2015   Furthermore                         Metro Tote
125    04/03/2015   AARP Blog                           Metro Tote
 72    04/06/2015   Shape                               Metro Tote,
                                                        Cosmetics Bag,
                                                        Laptop Case
72     04/06/2015   Whitewall                           Metro Tote,
                                                        Cosmetics Bag,
                                                        Laptop Case
 72    04/22/2015   InStyle                             Metro Tote
136    04/22/2015   Instyle                             Metro Tote,
                                                        Computer Case, and
                                                        Cosmetics Bag
143    04/22/2015   Food52                              Metro Tote
 72    04/24/2015   Huffington Post Travel              Metro Tote
 72    06/05/2015   Lucky Shops                         Metro Backpack
128    08/16/2015   Boston Globe                        Metro Backpack
 72    09/09/2015   Confessions of a Cookbook Queen     Metro Tote
 72    09/11/2015   Equinox                             Metro Backpack
 72    10/01/2015   Self                                Metro Backpack
 72    10/13/2015   Health                              Metro Tote
 72    10/13/2015   Well Rounded NY                     Metro Tote
 72    11/00/2015   Health                              Metro Tote
 72    11/02/2015   Food and Wine                       Metro Backpack
146    11/06/2015   Dailymail                           Metro Tote
 72    11/27/2015   Daily Burn                          Metro Tote
 72    12/01/2015   Shapes                              Metro Tote
 72    12/10/2015   WWD                                 Sutton
 72    12/14/2015   Huffington Post Style               Metro Tote
 72    12/14/2015   Self                                Metro Tote
 91    12/23/2015   Shape                               Metro Tote
 73    01/01/2016   Oprah                               Matt Bag
 73    01/13/2016   About                               Matt Bag
 73    01/23/2016   Us Weekly                           Metro Tote
120    01/25/2016   Purse Blog                          Metro Tote
 96    01/26/2016   Lauren Conrad Blog                  Sutton
 73    01/27/2016   Starstyle                           Metro Tote
 73    02/01/2016   Cosmopolitan                        Metro Backpack
 73    02/01/2016   HI Luxury                           Sutton


                                      -12-
      Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 13 of 26



73     02/01/2016   Mens Fitness                        Metro Tote
73     02/01/2016   Newsday                             Metro Tote
73     02/15/2016   Accessories Magazine                Sutton
73     03/01/2016   Ala Moana                           Sutton
73     03/01/2016   Self                                Metro Tote
73     03/01/2016   Women's Health                      Metro Tote
73     03/03/2016   Washingtonian                       Sutton
133    03/07/2016   Health                              Metro Tote
73     03/08/2016   Health                              Metro Tote
73     03/10/2016   Flare                               Metro Tote
73     03/22/2016   Instyle                             Sutton, Metro Tote,
                                                        Metro Backpack,
                                                        Wallet
 73    03/30/2016   The New York Times                  Matt Bag
 73    03/31/2016   The New York Times                  Matt Bag
 73    04/01/2016   People                              Sutton
 73    04/11/2016   Star                                Metro Tote
138    04/18/2016   Marie Claire                        Metro Backpack
 73    04/26/2016   Accessories Magazine                Sutton
 73    04/29/2016   Fox News                            Metro Tote
 73    05/05/2016   Fab Fit Fun                         Metro Tote
 73    05/12/2016   US Weekly                           Metro Tote
 73    05/23/2016   Vogue                               Metro Tote
116    06/02/2016   Vogue                               Crosby
 73    06/20/2016   Ok Magazine                         Metro Backpack
 73    07/06/2016   The Times (London)                  Metro Tote
 73    07/10/2016   San Francisco Chronicle             Metro Tote
 73    07/15/2016   Marieclaire                         Jim Bag
 73    07/20/2016   MSN                                 Jim Bag
 73    07/25/2016   InStyle                             Metro Tote
 73    08/00/2016   OK!                                 Metro Tote
 73    08/01/2016   Allure                              Metro Backpack
 73    08/10/2016   The Zoe Report                      Metro Tote
 95    08/16/2016   Olivia Jeanette                     Metro Tote and
                                                        Crosby Cosmetic Bag
 73    08/18/2016   Health                              Metro Backpack
 73    08/30/2016   Instyle                             Metro Tote
154    08/31/2016   Popsugar                            Metro Tote
 73    09/28/2016   Boston Magazine                     Metro Tote
 73    10/01/2016   Scottsdale Health                   Matt Bag
 73    11/01/2016   Accessories Magazine                Metro Backpack
 73    11/02/2016   Bon Traveler                        Metro Tote


                                       -13-
      Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 14 of 26



73     11/08/2016   Well + Good                          Metro Tote
86     11/15/2016   Brit + Co                            Metro Backpack
73     11/21/2016   Ok!Weekly                            Metro Tote
142    11/21/2016   Haute Off The Rack                   Metro Backpack
73     11/23/2016   Muscle & Fitness                     Metro Backpack
73     11/28/2016   Star Magazine                        Metro Backpack
74     00/00/2017   Atelier Dore                         Metro Tote
74     00/00/2017   InStyle                              Metro Tote
74     00/00/2017   Key Biscayne Magazine                Metro Tote
74     00/00/2017   Teen Vogue                           Sutton
74     00/00/2017   Womens Health                        Metro Tote
74     01/00/2017   Essence                              Matt Bag
73     01/01/2017   Essence                              Matt Bag
74     01/01/2017   Delaware Today                       Metro Tote
74     01/03/2017   Health                               Metro Tote
74     01/03/2017   Yahoo News                           Metro Tote
73     01/09/2017   OK!                                  Metro Tote
74     01/10/2017   The Strategist                       Metro Tote
92     01/10/2017   New York Magazine                    Metro Tote
74     01/14/2017   SELF                                 Metro Backpack
74     01/17/2017   Health                               Metro Tote
74     01/26/2017   AOL                                  Metro Backpack
74     02/04/2017   Toronto Star                         Metro Tote
74     02/08/2017   Garance Dore                         Metro Tote
74     02/09/2017   Business Insider                     Metro Tote
74     02/23/2017   IronMan Magazine                     Sutton
74     02/27/2017   OK!                                  Metro Tote
74     03/15/2017   Business Insider                     Metro Tote
74     04/01/2017   Cookies and Cups                     Metro Tote
74     04/02/2017   Kansas City Star                     Metro Tote
74     04/17/2017   L’Officiel Germany                   Matt Bag
74     05/00/2017   Daily Mom                            Metro Tote
74     05/01/2017   Palm Beach Illustrated               Metro Tote
74     05/08/2017   Chase For Business                   Crosby, Metro
                                                         Backpack, Metro
                                                         Tote, Sutton
74     05/15/2017   Accessories Magazine                 Sutton
74     05/16/2017   Pop Sugar                            Metro Backpack
74     05/22/2017   OK!                                  Metro Tote
98     05/29/2017   A Piece of Elise                     Crosby
74     05/31/2017   WWD                                  Metro Tote
74     06/02/2017   Buzzfeed                             Metro Backpack


                                      -14-
      Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 15 of 26



74     06/07/2017   Palm Beach Illustrated              Metro Tote
74     06/08/2017   Well+Good                           Metro Tote
74     06/15/2017   Forbes                              Crosby, Metro
                                                        Backpack, Metro
                                                        Tote, Sutton
 74    06/19/2017   People                              Metro Tote
 74    06/23/2017   Elle                                Metro Tote
 74    06/26/2017   Elle                                Metro Tote
 74    07/01/2017   Macon Magazine                      Metro Tote
 74    07/14/2017   People                              Metro Tote
 74    07/24/2017   Star                                Jim Bag
 74    08/21/2017   Star                                Metro Backpack
 74    08/25/2017   Life in Leggings                    Metro Backpack
 74    08/25/2017   Fashionista                         Metro Backpack
 74    09/00/2017   Womens Health                       Metro Backpack
124    09/15/2017   Women’s Health                      Metro Backpack
152    09/15/2017   Health                              Jim Bag
 74    09/23/2017   In Style                            Jim Bag
 74    10/01/2017   Health                              Jim Bag
157    10/04/2017   Architectural Digest                Green Camo Bags
 88    10/10/2017   Women’s Health                      Metro Tote
 90    10/13/2017   New York Times                      Metro Tote
 74    10/19/2017   Women’s Health                      Metro Tote
 74    10/23/2017   Business Insider                    Metro Tote
 74    10/24/2017   Forbes                              Brand generally
 87    10/24/2017   Essence                             Metro Tote
 74    11/00/2017   Atelier Dore                        Metro Tote
121    11/02/2017   Well + Good                         Metro Backpack
 74    11/08/2017   Marie Claire.pdf                    Matt Bag
 74    11/08/2017   Health                              Metro Backpack
 74    11/16/2017   Well + Good                         Metro Backpack
126    11/27/2017   Architectural Digest                Metro Tote
140    11/28/2017   Marie Claire                        Matt Bag
 74    11/30/2017   Architectural Digest                Metro Tote
 74    12/06/2017   Star                                Metro Tote
 74    12/08/2017   Baltimore Magazine                  Metro Backpack
 74    12/11/2017   Gotham                              Metro Tote
 74    12/11/2017   LA Confidential                     Metro Tote
 74    12/21/2017   People                              Flat Pouch
155    12/22/2017   Popsugar                            Matt Bag
 74    12/28/2017   OK                                  Matt Bag
150    12/30/2017   Slate                               Metro Tote


                                       -15-
      Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 16 of 26



 75    01/01/2018   Bergen Health & Life                Metro Tote
 75    01/01/2018   Oprah                               Jimmy Bag
 75    01/01/2018   San Diego Magazine                  Metro Backpack
 75    01/04/2018   Well+Good                           Metro Tote
 75    01/08/2018   Star                                Metro Tote
 75    01/16/2018   In Style                            Sutton
134    01/22/2018   Instyle                             Metro Tote
 75    01/26/2018   Gotham                              Metro Tote
 99    01/31/2018   A Piece of Elise                    Metro Tote and Jim
                                                        Bag
 75    02/01/2018   Marth Stewart Living                Metro Tote
 75    02/01/2018   Oprah Valentine's                   Metro Pouch
 75    02/04/2018   PopSugar                            Metro Tote
 75    02/05/2018   Men's Health                        Matt Bag
 75    02/12/2018   World Bride                         Metro Tote
111    02/21/2018   Health                              Metro Tote
 75    02/24/2018   Travel+Leisure                      Metro Tote
 75    03/01/2018   Health&Life                         Metro Tote
 97    03/02/2018   Very Well Fit                       Matt Bag
137    03/09/2018   LA Confidential                     Jim Bag
 75    03/28/2018   PopSugar                            Metro Tote
 75    04/01/2018   Simply Buckhead                     Crosby Backpack
108    04/10/2018   Popsugar                            Metro Tote
 75    04/12/2018   People                              Crosby Traveler
 75    04/13/2018   Shape                               Metro Tote
 75    04/20/2018   Furthermore                         Metro Tote
 75    04/23/2018   USWeekly                            Metro Pouch
 75    04/30/2018   OK!                                 Metro Tote
 75    05/07/2018   Glam                                Metro Tote
 75    05/10/2018   Fast Company                        Crosby Traveler
 75    05/10/2018   Women's Health                      Metro Tote
109    05/21/2018   Prevention                          Metro Tote
103    05/22/2018   Kristy Wicks                        Metro Tote, Sutton,
                                                        Crosby Traveler, and
                                                        Crosby
 75    05/30/2018   Cheddar TV                          Metro Tote
 75    06/07/2018   Palm Beach Illustrated              Metro Tote
 75    06/13/2018   Man Repeller                        Metro Tote
 75    06/18/2018   Health                              Metro Pouch
 75    06/21/2018   Marie Claire                        Metro Backpack
148    06/26/2018   New York Magazine                   Metro Tote
 75    06/27/2018   Cookies and Cups                    Metro Tote


                                       -16-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 17 of 26



  107      07/03/2018      Popsugar                                       Metro Tote
   75      07/05/2018      Vogue                                          Matt Bag
   75      07/05/2018      Yahoo                                          Matt Bag
  141      07/07/2018      Instagram                                      Metro Tote
   75      07/17/2018      Shape                                          Matt Bag
   75      07/18/2018      Us Weekly                                      Metro Backpack
   75      07/30/2018      NY Magazine                                    Crosby Traveler
   75      08/01/2018      RED Magazine                                   Metro Tote
   75      08/10/2018      Self                                           Metro Backpack
   75      08/16/2018      Nylon                                          Metro Backpack
   75      08/21/2018      Fashion Magazine                               Metro Tote
   75      09/00/2018      Cosmo                                          Metro Tote
  413      10/24/2018      Glamour                                        Metro Tote
  412      11/01/2018      Well+Good                                      Metro Tote
  411      11/05/2018      Vogue                                          Metro Tote
  410      11/09/2018      Coveteur                                       Metro Tote
  409      11/15/2018      Entrepreneur                                   Metro Tote


               24.      In addition to the above press, MZ Wallace bags bearing the MZ Wallace

trade dress are frequently included in product roundups, where they are praised as the best bag

for a particular occasion. A non-exhaustive list of the product roundups since January 2017 that

have featured MZ Wallace products bearing the MZ Wallace Trade Dress is set forth below:

  Date             Title          Publication                 URL                  Product
11/6/18     Where to Shop the    People           https://people.com/home/c     Metro Tote
            Luggage Your                          elebrity-travel-bags-and-
            Favorite Celebs                       suitcases/
            Are Always
            Traveling With
11/6/18     28 Fitness Gifts     Pop Sugar        https://www.popsugar.co       Matt Bag
            For Your Friend                       m/fitness/Black-Workout-
            Who Only Wears                        Gifts-
            Black                                 44208903?stream_view=1
                                                  #photo-44208905
11/6/18     10 Best Gym Bags Prevention           https://www.prevention.co     Metro Tote
            That Are as Stylish                   m/fitness/a20512342/best-
            as You                                gym-bags-for-women/
11/6/18     The 8 best tote     IOL South         https://www.iol.co.za/trav    Metro Tote
            bags for travelling Africa            el/travel-tips/the-8-best-
                                                  tote-bags-for-travelling-


                                               -17-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 18 of 26



                                                    17792573
11/2/18  The Best Tote          Conde Nast          https://www.cntraveler.co     Metro Tote
         Bags to Bring on a     Traveler            m/gallery/the-best-tote-
         Flight                                     bags-to-bring-on-a-flight
10/19/18 The 8 Best Yoga        Very Well Fit       https://www.verywellfit.co    Matt Bag
         Mat Bags to Buy                            m/best-yoga-mat-bags-
         in 2018                                    4159770
10/10/18 New This Week,         New York            https://www.nytimes.com/      Metro Tote
         Under $250             Times               2018/10/10/style/retail-
                                                    new-this-week-under-
                                                    250.html
10/5/18     10 Stylish Gym      Health              https://www.health.com/st     Metro Tote
            Bags You Won’t                          yle/best-gym-bags-for-
            Be Embarrassed to                       women
            Bring to Work
10/2/18     The 13 Best Gym     Women’s             https://www.womenshealt       Metro Tote
            Bags For Women      Health              hmag.com/fitness/a199647
                                Magazine            26/gym-bags/
9/20/18     The 15 Best Tote    Travel +            https://www.travelandleisu    Metro Tote
            Bags for All Your   Leisure             re.com/style/travel-
            Travel Needs                            bags/best-travel-tote-bags
9/18/18     The essential gym   Time Out            https://www.timeout.com/      Metro Tote
            bag roundup                             usa/shopping/best-gym-
                                                    bags
9/4/18      The Best Work       Swirled             https://swirled.com/best-     Metro Tote
            Bags for Every                          bags-for-work/
            Career Woman’s
            Budget
8/31/18     Travel in Style     Elite Traveler      https://www.elitetraveler.c   13” Computer
            This Labor Day                          om/features/143945            Case
            Weekend
8/12/18     The 7 Bes Work      The Balance    https://www.thebalancesm Metro Tote
            Bags for Women      Small Business b.com/best-work-bags-for-
            to Buy in 2018                     women-4171268
8/10/18     16 Cute Backpacks   Self           https://www.self.com/gall Metro
            That Won’t Make                    ery/cute-backpacks        Backpack
            You Look Like
            You’re Going
            Back to School
7/30/18     The Best Diaper     New York            http://nymag.com/strategis    Crosby
            Bags (That Aren’t   Magazine (The       t/article/best-diaper-        Traveller
            Actually Diaper     Strategist)         bags.html
            Bags), According
            to Moms
7/24/18     21 Weekender        Reader’s            https://www.rd.com/advic      Jim Bag
            Bags Travel Pros    Digest              e/travel/weekender-bags/


                                                 -18-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 19 of 26



            Swear By
7/18/18     Camouflage             Shape           https://www.shape.com/fit    Matt Bag
            Workout Clothes                        ness/clothes/camouflage-
            That Will Make                         workout-clothes-that-will-
            You Feel Tough                         make-you-feel-tough-af
            AF
7/6/18      7 work bags that       Fast Company    https://www.fastcompany.     Crosby Tote
            will keep your life                    com/40578204/7-work-
            organized                              bags-that-will-keep-your-
                                                   life-organized

7/5/18      The Best Clothes  Vogue                https://www.vogue.com/ar     Matt Bag
            to Work Out (and                       ticle/summer-work-out-
            Sweat) in All                          clothes-shopping-guide
            Summer
7/3/18      Time to Replace   Pop Sugar            https://www.popsugar.co      Metro Tote
            Your Old Tote                          m.au/fitness/photo-
            With One of These                      gallery/45009140/image/4
            Cute Gym Bags                          5009138/MZ-Wallace-
                                                   Medium-Metro-Tote
6/26/18     What Is The Best       New York        http://nymag.com/strategis   Metro Tote
            Work Bag for           Magazine (The   t/article/best-work-bags-
            Women?                 Strategist)     for-women.html
6/20/18     12 Backpacks That      Marie Claire    https://www.marieclaire.c    Metro
            Will Make You                          om/fashion/g21349082/be      Backpack
            Rethink Your Go-                       st-backpacks-for-women/
            To Bag
6/3/18      Hitting the gym        Malay Mail      https://www.malaymail.co     Metro Tote
            this summer?                           m/s/1637781/hitting-the-
            Invest in one of the                   gym-this-summer-invest-
            new season sports                      in-one-of-the-new-season-
            bags                                   sports-bags
5/11/18     It’s In The Tote,      Key Biscayne    http://keybiscaynemag.co     Metro Tote
            Baby!                  Magazine        m/its-in-the-tote-baby/
5/10/18     6 Carry-On Bags        Fast Company    https://www.fastcompany.     Crosby Traveler
            That Will Make                         com/40565410/five-carry-
            Business Trips                         on-bags-that-will-make-
            Less Stressful                         business-trips-less-
                                                   stressful
5/7/18      8 Last Minute Gift     Glam            https://www.glam.com/8-      Metro Tote
            Ideas All Moms                         last-minute-mothers-day-
            Will Appreciate                        gifts/
4/20/18     Elevated Carry-On      Furthermore     https://furthermore.equino   Metro Tote
            Essentials             from Equinox    x.com/articles/2018/04/car
                                                   ry-on-essentials
4/12/18     10 Perfect Baby        People          https://people.com/royals/   Crosby Traveler


                                                -19-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 20 of 26



            Gifts We’d Get                         10-perfect-baby-gifts-
            Kate Middleton (If                     wed-get-kate-middleton-
            We Were Invited                        if-we-were-invited-to-her-
            to Her Baby                            baby-shower/a-chic-
            Shower!)                               diaper-bag
3/9/18      8 Stylish Fitness    Los Angeles       https://la-confidential-      Jim Bag
            Accessories That     Confidential      magazine.com/stylish-
            Are Fun &                              fitness-accessories
            Functional
3/4/18      10 Insanely Cute     Pop Sugar         https://www.popsugar.co       Metro Tote
            Gym Bags That                          m/fitness/Cute-Gym-
            Will Motivate You                      Bags-2018-
            to Get Out of the                      44544703?stream_view=1
            House                                  #photo-44544859
2/11/18     What To Wear For     World Bride       http://worldbridemagazine     Metro Tote
            That Valentine’s     Magazine          .com/15672/wear-
            Day Proposal                           valentines-day-proposal/
2/5/18      10 Fitness-Themed    Men’s Health      https://www.menshealth.c      Matt Bag
            Valentine’s Day                        om/fitness/a19547098/val
            Gifts She’ll                           entines-day-fitness-gifts-
            Absolutely Love                        for-her/
1/23/18     26 things we         Business          https://www.businessinsid     Metro Tote
            always pack when     Insider           er.com/travel-packing-list-
            we travel                              must-haves-2017-1
1/22/18     11 Editor-           InStyle           https://www.instyle.com/li    Metro Tote
            Approved Items                         festyle/best-editor-tested-
            That Will                              products
            Transform Your
            New Year
1/12/18     11 Fitness Fashion   San Diego       https://www.sandiegomag         Metro
            Finds for the New    Magazine        azine.com/San-Diego-            Backpack
            Year                                 Magazine/January-
                                                 2018/11-Fitness-Fashion-
                                                 Finds-for-the-New-Year/
1/10/18  Self-Care With          Martha Stewart https://www.marthastewar         Metro Tote
         Taryn Toomey of                         t.com/1524650/taryn-
         The Class                               toomey-the-class
12/30/17 The Best Gym            Slate           https://slate.com/human-        Metro Tote
         Bags                                    interest/2017/12/the-best-
                                                 gym-bags-according-to-
                                                 experts.html
12/12/17 50 Under $50:           Style Blueprint https://styleblueprint.com/     Cosmetic Bag
         Your Ultimate                           memphis/everyday/holida
         Memphis Holiday                         y-gift-guide-memphis/
         Gift Guide
12/8/17 Gifts For Every          Gotham            https://gotham-               Metro Tote


                                                -20-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 21 of 26



            Person On Your                       magazine.com/gifts-for-
            Holiday Shopping                     everyone-on-your-list
            List
12/6/17     Home shopping      Curbed          https://www.curbed.com/2       Metro Tote
            guide, holiday                     017/6/27/15771550/best-
            edition                            home-goods-shopping-
                                               advice
11/28/17 Gift Guide! The       Atelier Dore    http://www.atelierdore.co      Metro Tote
         Travel Edit                           m/theminis/gift-guide-the-
                                               travel-edit/
11/27/17 13 Luxury Gifts       Architectural   https://www.architecturald     Metro Tote
         for the Really        Digest (Clever) igest.com/story/luxury-
         Special People in                     gifts-for-really-special-
         Your Life                             people
11/16/17 Healthy Holiday       Well + Good     https://www.wellandgood.       Metro
         Gift Guide: What                      com/good-sweat/healthy-        Backpack
         to Get the Fitness                    holiday-gift-guide-fitness-
         Fanatic on Your                       fanatic/
         List
11/8/17 12 Fitness Gifts       Marie Claire      https://www.marieclaire.c    Matt Bag
         That Definitely                         om/health-
         Won’t Get Tossed                        fitness/g13444125/best-
         in a Corner or                          fitness-gifts/
         Draped with
         Clothes
11/2/17 Take A Load Off        Well + Good       https://www.wellandgood.     Metro Tote
         with One of These                       com/good-looks/cool-
         16 Cool                                 backpack-gym-bags-fall-
         Backpacks that                          2017/
         Double As Gym
         Bags
10/19/17 The Best Tote         Women’s           https://www.womenshealt      Metro Tote
         Bags Built to         Health            hmag.com/style/a1995075
         Really Lug Your       Magazine          8/best-tote-bags/
         Stuff
10/13/17 6 Things T’s          The New York      https://www.nytimes.com/     Metro Tote
         Editors Like Right    Times Style       2017/10/13/t-
         Now                   Magazine          magazine/ibu-movement-
                                                 follain-editors-picks.html
9/15/17     11 Stylish         Women’s           https://www.womenshealt      Metro
            Backpacks You’ll   Health            hmag.com/style/a1993294      Backpack
            Actually Want to   Magazine          0/travel-backpacks-for-
            Wear                                 women/
9/15/17     5 Black Gym Bags   Health            https://www.health.com/st    Jim Bag
            That Are Cute                        yle/black-gym-bags
            Enough to Carry


                                              -21-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 22 of 26



            Everywhere
7/14/17     17 Weekend Bags      People           https://people.com/style/sh Metro Tote
            to Take You                           opping-buy-it-now-the-
            Wherever You’re                       perfect-weekend-bag/
            Going This
            Summer in Style
6/23/17     The Perfect: Way     Elle             https://www.elle.com/life-    Metro Tote
            to Pack                               love/g30009/the-perfect-
                                                  way-to-pack/
6/22/17     Royal Style on       People           https://people.com/royals/    Metro Tote
            Your Budget!                          cheap-royal-style-
            Shop the                              princess-kate-princess-
            Affordable Pieces                     sofia/
            Royals Love
6/20/17     Battle Ready:        Furthermore      https://furthermore.equino    Matt Bag
            These pieces         from Equinox     x.com/articles/2017/06/bat
            provide just the                      tle-ready-camo
            edge you need to
            take your workouts
            to the next level.
6/13/17     Best Gym Bags        Teen Vogue       https://www.teenvogue.co      Large Sutton
            That Double As                        m/gallery/best-gym-bags-
            Weekend Duffles                       that-double-as-weekend-
                                                  duffles?verso=true
6/8/17      How To Pull Off      Well + Good      https://www.wellandgood.      Metro Tote
            Taryn Toomey’s                        com/good-looks/studio-to-
            Super Chic Post-                      street-outfit-post-workout-
            Workout Style                         fashion-video-taryn-
                                                  toomey/
6/7/17      Workout Wonders      Palm Beach       https://www.palmbeachill      Metro Tote
                                 Illustrated      ustrated.com/2017/06/07/
                                                  workout-wonders/
6/2/17      27 Expensive         Buzzfeed         https://www.buzzfeed.com      Metro
            Purses That Are                       /elenamgarcia/expensive-      Backpack
            Actually Worth                        handbags-that-are-totally-
            Your Money                            worth-the-investment
5/17/17     Trend Finder:        Accessories      https://www.accessoriesm      Small Sutton
            Camouflage                            agazine.com/trend-finder-
                                                  camouflage-3/
5/16/17     13 Backpacks For     Pop Sugar        https://www.popsugar.co       Metro
            When You’re                           m/fashion/Best-               Backpack
            Traveling With                        Backpacks-
            Way Too Much                          43540996?stream_view=1
            Stuff                                 #photo-43541016

4/17/17     Yogis, Rejoice:      Byrdie           https://thethirty.byrdie.co   Matt Bag


                                               -22-
          Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 23 of 26



            These Yoga                            m/stylish-yoga-accessories
            Accessories Are
            Actually Chick
2/23/17     Reboot your          The Seattle      https://www.seattletimes.c    Metro Yoga
            fitness resolution   Times            om/explore/shop-              Bag
            with new gear                         northwest/reboot-your-
                                                  fitness-resolution-with-
                                                  new-gear/
2/23/17     In The Bag           Iron Man         https://www.ironmanmaga       Sutton
                                 Magazine         zine.com/in-the-bag/
2/12/17     The Hip Daddy V-     Hip Daddy        http://hipdaddy.com/the-      Metro Tote
            Day Gift Guide.                       hip-daddy-v-day-gift-
            Read It.                              guide-read-it/
1/30/17     2017 Travel Style    Accessories      https://www.accessoriesm      Michael
            Guide                Magazine         agazine.com/travel-2017-      Garment Bag
                                                  style-guide/
1/26/17     15 of the best       AOL              https://www.aol.com/articl    Metro
            backpacks for                         e/lifestyle/2017/01/26/15-    Backpack
            every occasion                        of-the-best-
                                                  backpacks/21662706/
1/20/17     The 11 Best Tote     Bravo TV         http://www.bravotv.com/b      Metro Tote
            Bags for Work                         logs/totes-bags-best-to-
            (Or, Um, Life)                        buy
1/17/17     9 Valentine’s Day    Health           https://www.health.com/b      Metro Tote
            Gifts That Fit                        eauty/9-valentines-day-
            Women Actually                        gifts-that-fit-women-
            Want                                  actually-want
1/13/17     27 Awesome Gym       Self             https://www.self.com/gall     Metro
            Bags That Will                        ery/gym-bags-that-            Backpack
            Motivate You To                       motivate
            Work Out
1/10/17     What Are the Best    New York         http://nymag.com/strategis    Metro Tote
            Gym Bags?            Magazine (The    t/2017/01/best-gym-bag-
                                 Strategist)      for-men-women.html
1/6/17      Hilary Picks New     What 2 Wear      http://what2wearwhere.co      Metro Tote
            Year Gear            Where            m/hilary-pick-exer-chic/
1/6/17      11 Editor-           InStyle          https://www.instyle.com/li    Metro Tote
            Approved Items                        festyle/best-editor-tested-
            That Will                             products
            Transform Your
            New Year
1/5/17      Style Spy: 14 Gym Delaware            http://www.delawaretoday      Metro Tote
            Bag Essentials    Today               .com/Delaware-
                                                  Today/January-
                                                  2017/Style-Spy-14-Gym-
                                                  Bag-Essentials/


                                               -23-
         Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 24 of 26



1/3/17     8 Stylish Gym        Yahoo News       https://sg.news.yahoo.com Metro Tote
           Bags You Can                          /8-stylish-gym-bags-carry-
           Carry Everywhere                      230018971.html
1/2/17     My Top 16           Haute Off the     https://hauteofftherack.co Metro
           Purchases of 2016   Rack              m/my-top-16-purchases-     Backpack
                                                 of-2016/
Date not   12 Awesome          Food & Wine       https://www.foodandwine. Metro
found      Travel Bags for                       com/fwx/slideshow/12-      Backpack
           Every Trip                            awesome-travel-bags-
                                                 every-trip
Date not   8 Gym Bags for      Health            https://www.health.com/h Metro Tote
found      Every Type of                         ealth/gallery/0,,20957733,
           Workout                               00.html?slide=119388#11
                                                 9388
              25.     On occasion, bags bearing the MZ Wallace Trade Dress have been

featured being carried by celebrities, such as Anne Hathaway, Daisy Ridley, and Lupita

N’yongo. Pl. Exs. 73, 74, 117, 120, 146.

               26.    Some of the media coverage that MZ Wallace has received has

specifically made mention of the distinctive nature of the MZ Wallace Trade Dress.

               27.    For example, in June 2017, People Magazine noted that “Queen Maxima

of the Netherlands is a big fan of MZ Wallace, an N.Y.C.-based brand famous for its quilted

totes” and published a photo of Queen Maxima carrying a MZ Wallace Metro Tote. Pl. Ex. 74 at

MZW 4644.

               28.    In October 2017, in an article about MZ Wallace’s collaboration with

artist Kerry James Marshall on a special edition Metro Tote, Essence Magazine noted that MZ

Wallace is “known for its fierce and functional nylon quilted bags” and that the bags “can be

spotted on the arms of well-dressed women (and men) near and far.” Pl. Ex. 87 at MZW4604.

               29.    The Daily Mom blog featured the MZ Wallace Metro Tote as the perfect

gift for the active mom, noting that MZ Wallace’s bags were “meticulously crafted with their

lightweight, durable and soft signature quilted oxford nylon.” Pl. Ex. 74 at MZW4617.




                                              -24-
        Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 25 of 26



              30.     On February 24, 2018, Travel + Leisure featured the Metro Tote in its

roundup of the “15 Best Tote Bags For All Your Travel Needs” and noted that the “quilting adds

a bit of signature flair.” Pl. Ex. 75 at MZW5039.

              31.     In the August 2018 issue of Red Magazine, in a style favorites roundup

entitled The Fashion Influencer, Oonagh Brennan, Red’s Fashion Director, stated that she would

be “checking out MZ Wallace for its chic quilted holdalls” in preparation for the summer. Pl.

Ex. 75 at MZW4854.

              32.     Most recently, Entrepreneur noted directly in the title of its November 15th

article that MZ Wallace’s “Handbag Design Is Iconic.” Pl. Ex. 409.




                                              -25-
Case 1:18-cv-02265-DLC Document 94 Filed 12/19/18 Page 26 of 26
